The claimant in this case- seeks to recover for injuries he alleges to have received while a member of the Illinois National Guard at Camp Lincoln on the 13th day of July, 1895. The petitioner, Alexander Johnson, sets forth that he enlisted as a private in Battery “B” of the Illinois National Guard on the 14th of April, 1894, and that while on duty at Camp Lincoln and under orders of his superior officers and while participating in a drill or sham battle he was directed to mount and that in attempting to do so he fell and the left rear wheel of the cannon passed over both feet. The petition sets forth that claimant was taken to the camp hospital and his injuries treated and for five weeks he was unable to walk and that he" has never fully recovered from the effects of his injuries. After a careful examination of the evidence in this case we are of the opinion that claimant fails to prove that he received any serious or permanent injury or that he was disabled for any length of time. In support of his petition claimant files his own evidence and that of his comrade, Walter Wait, and that of Dr. Charles Adams, surgeon of the First Regiment, Illinois Rational Guard—and a deposition of these the only witnesses in the case we have read with much care. It appears that a wheel with a broad three inch tire supporting with another wheel a cannot weighing twelve hundred pounds passed over the insteps of claimant’s feet. That claimant was taken to the camp hospital and treated and that on the next day or the day following the accident he went home to Chicago. Surgeon Adams in his evidence says, “There were no bones broken, no ligaments torn nor displacement of the bone entering into the instep.” The evidence fails to support petitioner’s claim and we have decided in this case to refuse an award.